DETAILED ACTION
This communication is responsive to Application No. #17/494267 filed on October 5, 2021. Claims 1-21 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 11,165,866, in view of U.S. Patent Application Publication 2017/0041381.
The compared table below (i.e. underlined claim elements) shows only example (sample) of how each of these claims are anticipated and mapped by claims such as claim 1 of the U.S. Patent No. 11,165,866.

Instant Application No. 17494267
U.S. Patent No. 11,165,866
1.	A gateway comprising:
(a)	a Bluetooth Low Energy (BLE) controller adapted to communicate with a plurality of BLE vital sign measuring devices (BVSMDs), the BLE controller adapted to receive, via a Bluetooth Low Energy connection, vital sign data (VSD) from a BVSMD that has been formerly provisioned, defining a known BVSMD, with the gateway, the gateway defining a first gateway, each BVSMD being capable of advertising its presence;
(b)	a transceiver adapted to:
(i)	transmit VSD received by the BLE controller to a remote VSD data store;
(ii)	transmit, for receipt by a second gateway, provisioning data for the known BVSMDs;
(iii)	receive provisioning data from the second gateway for BVSMDs known by the second gateway;
(iv)	with respect to a BVSMD that has not been formerly provisioned by either the first or second gateway (unknown BVSMD), obtain BVSMD provisioning data from a remote cloud service;
(c)	processing circuitry and memory having program code for:
(i)	provisioning the BVSMDs by:
a.	detecting each BVSMD advertising its presence;
b.	for unknown BVSMDs, obtaining BVSMD provisioning data from the second gateway, if available, and from the remote cloud service if not available from the second gateway;
c.	mapping a MAC address of each detected BVSMD to a randomly generated access address (RGAA);
d.	pairing each detected BVSMD to the BLE controller;
e.	employing the RGAA for communications between each detected BVSMD and the BLE controller;
f.	generating a bonding key for each detected BVSMD; and
 
g.	bonding the detected BVSMD to the BLE controller with the bonding key via the RGAA;
(ii)	causing the transceiver to transmit the VSD to the remote VSD server; and,
(iii)	periodically changing the RGAA.
1.	A gateway comprising: 
(a)	a Bluetooth Low Energy (BLE) controller configured to enable automatic and simultaneous connections with a plurality of BLE vital sign measuring devices (BVSMDs) located within an environment in which the gateway is located, each BVSMD being capable of transmitting vital sign data (VSD) so as to allow the gateway to receive the VSD from the BVSMDs when transmitted thereby; 
(b)	a transceiver configured to transmit and receive data over a wide area network (WAN) via multiple communications protocols so as to be capable of, via a selected one or more of the communications protocols,
(i)	transmitting the VSD received from the BVSMDs to a remote VSD data store and transmitting BVSMD provisioning data including pairing and bonding data (collectively BVSMD provisioning data) for use by other trusted gateways in provisioning unknown BVSMDs, and
(ii)	receiving transmitted BVSMD provisioning data and, with respect to BVSMDs not formerly provisioned with either the gateway or the other trusted gateways, obtaining the BVSMD provisioning data from a remote cloud service; and
(c)	circuitry comprising at least one processor and memory having program code for execution by the at least one processor for: 
(i)	provisioning the BVSMDs by: 
a.	detecting, via the BLE controller, each BVSMD advertising its presence; 
b.	correlating identification information sent by each detected BVSMD with BVSMDs known to the BLE controller; 
c.	obtaining BVSMD provisioning information from the remote cloud service for BVSMDs not known to the BLE controller; 
d.	mapping a MAC address of each detected BVSMD to a randomly generated access address (RGAA) unless previously mapped thereto; 
e.	pairing each detected BVSMD to the BLE controller;
f.	employing the RGAA for communications between each detected BVSMD and the BLE controller; 
g.	generating a bonding key for each detected BVSMD; and
h.	bonding the detected BVSMD to the BLE controller with the bonding key via the RGAA; 

 
(ii)	removing non-essential data contained in the VSD transmitted from each  detected BVSMD to the gateway, including at least layered packet transport protocol overhead data, before transmitting the VSD over the WAN, defining "scraped VSD"; 
(iii)	transmitting via one or more of the communications protocols the scraped VSD over the WAN; and,
(iv)	periodically changing the RGAA.


Regarding pending claim 1, U.S. Patent No. 11,165,866 does not recite all the limitations.
However, in the same analogous art, Tal (US Patent Application Publication, 2017/0041381) discloses for unknown BVSMDs, obtaining BVSMD provisioning data from the second gateway, if available, (Tal: Backend system 320 may assess the identifying information for device 305 and respond (410) to the authorization request from gateway device 310 by sending the authorization validation (e.g., confirming authorization).  Fig. 3 and ¶ [0263]) and from the remote cloud service if not available from the second gateway (Tal: In particular embodiments, backend system 320 comprises an application/service running in the cloud and talking to gateway device 310.  Fig. 3 and ¶ [0082]).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, for clarity, the limitation “... each BVSMD being capable of advertising its presence ...” should read, “... each BVSMD of the plurality of BVSMDs being capable of advertising its presence ...” (emphases added).

Regarding claim 1, for clarity, the limitation “with respect to a BVSMD that has not been formerly provisioned by either the first or second gateway (unknown BVSMD), obtain BVSMD provisioning data from a remote cloud service” is suggested to read, “with respect to an unknown BVSMD that has not been formerly provisioned by either the first or second gateway, obtain BVSMD provisioning data from a remote cloud service” (emphases added).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitations, "the known BVSMDs” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read, "known BVSMDs” (emphasis added).

Regarding claim 1, the claim recites the limitations, “transmit, for receipt by a second gateway, provisioning data for the known BVSMDs” and “receive provisioning data from the second gateway for BVSMDs known by the second gateway” (emphases added).  It is unclear why provisioning data for the known BVSMDs is sent to the second gateway, and the same is received from the second gateway.

Regarding claims 2-16, claims 2-16 each depend on independent claim 1, and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Doebeli (US Patent Application Publication, 2020/0213789, hereinafter, “Doebeli”) in view of Tal et.al. (US Patent Application Publication, 20170041381, hereinafter, “Tal”), further in view of Savage et.al. (US Patent Application Publication, 2004/0143738, hereinafter, “Savage”).
Regarding claim 1, Doebeli teaches:
A gateway comprising: 
(a)	a Bluetooth Low Energy (BLE) controller adapted to communicate with a plurality of BLE vital sign measuring devices (BVSMDs), the BLE controller adapted to receive, via a Bluetooth Low Energy connection (Doebeli: fitting station 40 [i.e., gateway] and a hearing device 10 [i.e., BVSMD] which may connect with each other via a Bluetooth link 30.  Fig. 1 and ¶ [0022]), vital sign data (VSD) from a BVSMD that has been formerly provisioned, defining a known BVSMD, with the gateway, the gateway defining a first gateway (Doebeli: an IRK [identity resolving key; i.e., VSD] of the hearing device is provided to fitting station; this IRK is required for generating and resolving a device address of the hearing device. Pairing data including the LTK [long-term key], the IRK of the fitting station and the IRK of the hearing device, are stored, together with an association between the first fitting station and the hearing device.  Figs. 1, 3 and ¶ [0029]), each BVSMD [of the plurality of BVSMDs] being capable of advertising its presence (Doebeli: the hearing device 10 starts advertising ... so that it can be discovered by the fitting station 40 via the interface/fitting device 20 [i.e., Bluetooth controller of the gateway] ... a Bluetooth pairing procedure 50.  Figs. 1, 4 and ¶ [0033]); 
 (c)	processing circuitry and memory having program code for (Doebeli: implementations may include a machine-readable medium having stored thereon instructions which may be used to program a computer (or other electronic devices) to perform a process.  ¶ [0053]): 
(i)	provisioning the BVSMDs by: 
a.	detecting each BVSMD advertising its presence (Doebeli: the hearing device 10 starts advertising ... so that it can be discovered by the fitting station 40 via the interface/fitting device 20 [i.e., Bluetooth controller of the gateway] ... a Bluetooth pairing procedure 50.  Figs. 1, 4 and ¶ [0033]);
c.	mapping a MAC address of each detected BVSMD to a randomly generated access address (RGAA) (Doebeli: The pairing procedure [i.e., mapping] also serves to exchange identity resolving keys (IRKs) between the fitting station 40 and the hearing device 10. Generally, an IRK is used to generate a device address [i.e., RGAA] , such as a random resolvable address, which is generated from the IRK and a random number.  In addition to sharing the LTK [long-term key] and exchanging the IRKs, also the public Bluetooth ("BT") address [i.e., MAC address] may be exchanged in the pairing procedure 50 between the fitting station 40 and the hearing device 10 [the Examiner interprets that the Bluetooth address of the hearing device, which is a MAC address, is exchanged with the fitting station.  The fitting station generates a random resolvable address to the hearing device during pairing].  Figs. 1, 4 and ¶ [0035, 0037]); 
d.	pairing each detected BVSMD to the BLE controller (Doebeli: a Bluetooth pairing procedure 50 is carried out between the fitting station 40 [Bluetooth controller of the gateway] and the hearing device 10 [BVSMD].  Figs. 1, 4 and ¶ [0033]);
e.	employing the RGAA for communications between each detected BVSMD and the BLE controller (Doebeli: During the pairing procedure 50 the IRK [i.e., IRK is used to generate a device address RGAA] generated by the fitting station 40 is transmitted to the hearing device... this IRK is to be used not only in the initial fitting session but also in any follow-up fitting sessions relating to the same hearing device 10 [i.e., IRK used for subsequent communications between BVSMD and BT controller].  Figs. 1, 4 and ¶ [0036, 0038]);
f.	generating a bonding key for each detected BVSMD (Doebeli: Such pairing procedure includes the generation of a long-term key (LTK) [i.e., bonding key] ... which is used as a shared secret in the fitting station 40 and the hearing device 10 and which can be used for establishing a secure connection between the fitting station 40 and the hearing device 10.  Figs. 1, 4 and ¶ [0034]); and
g.	bonding the detected BVSMD to the BLE controller with the bonding key via the RGAA (Doebeli: During the pairing procedure 50 the IRK generated by the fitting station 40 is transmitted to the hearing device 11 via a secure connection using the LTK.  Figs. 1, 4 and ¶ [0036]);
 (iii)	periodically changing the RGAA (Doebeli: Random resolvable addresses are dynamically generated at run time and are the basis of the privacy feature of BTLE [Bluetooth low energy]; such device address may be changed often--even during the lifetime of a connection--to avoid that the device is identified and tracked by an unknown scanning device.  Figs. 1, 4 and ¶ [0035]).
Although Doebeli teaches hearing devices wirelessly communicate over Bluetooth with the fitting stations via exchanges of keys, Doebeli does not explicitly teach:
(b)	a transceiver adapted to:
(i)	transmit VSD received by the BLE controller to a remote VSD data store; 
(ii)	transmit, for receipt by a second gateway, provisioning data for the known BVSMDs; 
(iii)	receive provisioning data from the second gateway for BVSMDs known by the second gateway; 
(iv)	with respect to a BVSMD that has not been formerly provisioned by either the first or second gateway (unknown BVSMD), obtain BVSMD provisioning data from a remote cloud service;
b.	for unknown BVSMDs, obtaining BVSMD provisioning data from the second gateway, if available, and from the remote cloud service if not available from the second gateway;
(ii)	causing the transceiver to transmit the VSD to the remote VSD server. 
However, in the same field of endeavor, Tal teaches:
(b)	a transceiver adapted to (Tal: communication interface 510.  Fig. 5 and ¶ [0271]):
(i)	transmit VSD received by the BLE controller to a remote VSD data store (Tal: gateway device 310 may request (408) authorization validation from backend system 320 [i.e., remote data store] by sending the identifying information [i.e., VSD] for device 305.  Fig. 3 and ¶ [0263]); 
(ii)	transmit, for receipt by a second gateway, provisioning data for the known BVSMDs (Tal: In some embodiments, gateway device 310 may assess (406) the authorization of device 305 based on authorization information that was previously received and cached [i.e., known device] ... In some embodiments, gateway device 310 may request (408) authorization validation from backend system 320 [i.e., a second gateway].  Fig. 3 and ¶ [0264, 0263]); 
(iii)	receive provisioning data from the second gateway for BVSMDs known by the second gateway (Tal: Backend system 320 may assess the identifying information for device 305 and respond (410) to the authorization request from gateway device 310 by sending the authorization validation (e.g., confirming authorization).  Fig. 3 and ¶ [0263]); 
(iv)	with respect to a BVSMD that has not been formerly provisioned by either the first or second gateway (unknown BVSMD), obtain BVSMD provisioning data from a remote cloud service (Tal: In particular embodiments, backend system 320 comprises an application/service running in the cloud and talking to gateway device 310.  Fig. 3 and ¶ [0082]);
b.	for unknown BVSMDs, obtaining BVSMD provisioning data from the second gateway, if available, (Tal: Backend system 320 may assess the identifying information for device 305 and respond (410) to the authorization request from gateway device 310 by sending the authorization validation (e.g., confirming authorization).  Fig. 3 and ¶ [0263]) and from the remote cloud service if not available from the second gateway (Tal: In particular embodiments, backend system 320 comprises an application/service running in the cloud and talking to gateway device 310.  Fig. 3 and ¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli to include the features as taught by Tal above in order to establish device access to a restricted network. (Tal, ¶ [0259]).
Doebeli-Tal does not explicitly teach:
(ii)	causing the transceiver to transmit the VSD to the remote VSD server. 
However, in the same field of endeavor, Savage teaches:
(ii)	causing the transceiver to transmit the VSD to the remote VSD server (Savage: The HTTP request is then be appended to any cryptographic data ... Encrypted data is then be placed within a well formed the system protocol request, and the request is transmitted to the identity server.  ¶ [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli-Tal to include the features as taught by Savage above in order for an end user to securely and privately use communications networks. (Savage, ¶ [0020]).

Regarding claim 2, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Doebeli further teaches:
wherein the program code further comprises code for securely storing in the memory the bonding key generated for each detected BVSMD and securely sharing the bonding key stored in the first gateway with other gateways, including the second gateway (Doebeli: Pairing data including the LTK, the IRK of the fitting station and the IRK of the hearing device, are stored, together with an association between the first fitting station and the hearing device, in the database connected to the fitting station.  ¶ [0029]).

Regarding claim 3, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Doebeli further teaches:
wherein the first gateway is a trusted gateway and the program code further comprises code for configuring the first gateway as a node in a mesh network of a plurality of trusted gateways such that the first gateway and at least one of the other trusted gateways may form a BLE mesh network, wherein the first gateway and at least one of the other trusted gateways are capable of communicating data with each other via BLE communications including bonding keys (Doebeli: The fitting stations 40, 41 are connected to the same office management system (database 22) via the network connection 18. A typical situation for such systems comprising a plurality of fitting stations 40, 41 is that the first fitting session is performed via a first fitting station 40, and a later second fitting session, i.e. a follow-up fitting session, is performed via a second fitting station 41 in the same office or in a different office, with the same hearing assistance device 10 being involved [i.e., fitting stations 40 and 41 are meshed].  Fig. 1 and ¶ [0023]).

Regarding claim 5, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Doebeli further teaches:
wherein the BVSMDs are non-audio devices that do not stream audio (Doebeli: a fitting method ... fitting station 40 is able to communicate with the hearing device 10 via a Bluetooth link 30... a pair of hearing devices [i.e., BVSMD].  Fig. 1 and ¶ [0022, 0052]).

Regarding claim 6, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Doebeli further teaches:
wherein the BVSMDs do not store provisioning data or bonding keys (Doebeli: Pairing data including the LTK [long-term key], the IRK of the fitting station and the IRK of the hearing device, are stored, together with an association between the first fitting station and the hearing device, in the database connected to the fitting station [i.e., not stored in the hearing device (BVSMDs)].  Figs. 1, 3 and ¶ [0029]).

Regarding claim 7, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Doebeli further teaches:
wherein the memory has stored therein a library containing provisioning information for BVSMDs (Doebeli: Pairing data including the LTK, the IRK of the fitting station and the IRK of the hearing device, are stored, together with an association between the first fitting station and the hearing device, in the database connected to the fitting station.  ¶ [0029]).

Regarding claim 8, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Doebeli further teaches:
wherein the transceiver is configured to transmit and receive data over a wide area network (WAN) via one or more of multiple communication protocols, including one or more of LoRa, WiFi (Doebeli: The interface 20 is also provided for data exchange via a wireless link 30 with a fitting station 40, 41 comprising or being connected to a wireless interface 20.  Figs. 1, 2 and ¶ [0025]).

Regarding claim 9, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Doebeli further teaches:
wherein the transceiver is configured to transmit and receive data over a wide area network (WAN) via one or more publicly offered communication channels (Doebeli: The fitting stations 40, 41 are connected to the same office management system (database 22) via the network connection 18.  Fig. 1 and ¶ [0023]).

Regarding claim 10, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Doebeli further teaches:
wherein the first gateway is a trusted gateway adapted to communicate with other trusted gateways, including the second gateway, further comprising program code for configuring the first gateway so as to maintain a consistent over the air profile with respect to the other trusted gateways from the perspective of each detected BVSMD (Doebeli: The interface 20 is also provided for data exchange via a wireless link 30 with a fitting station 40, 41 comprising or being connected to a wireless interface 20. The wireless interface 20 of the fitting station 40, 41 also may be referred to as a fitting device 20.  Figs. 1, 2 and ¶ [0025]).

Regarding claim 12, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Tal further teaches:
wherein the gateway lacks a hardware user input on the gateway for pairing BVSMDs (Tal: Control device 315 may present a user interface (e.g., by way of an installed application, a browser, a SMS texting interface, or an interface provided by the device's operating system) for interacting with gateway device 310 and with connected devices 305 (by way of gateway device 310) [i.e., UI is on the control device 315, NOT on the gateway device 310 itself].  Fig. 3 and ¶ [0061]).
The rationale and motivation for adding this teaching of Tal is the same as the rationale and motivation for Claim 1.  

Regarding claim 14, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Tal further teaches:
wherein the BLE controller is configured to enable automatic and simultaneous connections with the plurality of BVSMDs (Tal: system 300 may comprise a gateway device 310 (residing in a particular physical location) communicating with a number of connected devices 305 [i.e., BVSMDs].  Fig. 3 and ¶ [0061]).
The rationale and motivation for adding this teaching of Tal is the same as the rationale and motivation for Claim 1.  

Regarding claim 15, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Doebeli further teaches:
wherein the first gateway is a trusted gateway adapted to communicate with other trusted gateways, including the second gateway, and the BVSMD provisioning data comprises pairing and bonding data for use by the other trusted gateways in provisioning BVSMDs (Doebeli: fitting station 40 is able to communicate with the hearing device 10 via a Bluetooth link 30 ... The interface 20 is also provided for data exchange via a wireless link 30 with a fitting station 40, 41 comprising or being connected to a wireless interface 20. The wireless interface 20 of the fitting station 40, 41 also may be referred to as a fitting device 20 ... a pair of hearing devices [i.e., BVSMD].  Fig. 1 and ¶ [0022, 0025, 0052]).

Regarding claim 16, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Savage further teaches:
wherein the VSD is transmitted to the remote VSD server via a wide area network (WAN), further comprising program code for removing non-essential data contained in the VSD transmitted from each detected BVSMD to the gateway, including at least layered packet transport protocol overhead data, before transmitting the VSD via the WAN (Savage: After receiving an HTTP request [i.e., VSD] generated by a user's web browser [i.e., BVSMD], the proxy client [i.e., gateway] ... filters all identify information [i.e., non-essential data] from the current HTTP request, removing HTTP header data [i.e., protocol overhead data].  ¶ [0132]).
The rationale and motivation for adding this teaching of Savage is the same as the rationale and motivation for Claim 1.  

Claims 4 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Doebeli-Tal-Savage in view of Dattagupta et.al. (US Patent Application Publication, 2011/0264730, hereinafter, “Dattagupta”).
Regarding claim 4, Doebeli-Tal-Savage discloses on the features with respect to claim 3 as outlined above.
Doebeli-Tal-Savage does not explicitly teach:
the first gateway to have a same identity as the other trusted gateways from the perspective of each detected BVSMD. 
However, in the same field of endeavor, Dattagupta teaches:
the first gateway to have a same identity as the other trusted gateways from the perspective of each detected BVSMD (Dattagupta: If there are more than one wireless access point associated with the same well-known SSID within range of the client device 130(N), then the client device 130(N) may attempt to connect to the wireless access point that is both associated with the well-known SSID and has the strongest wireless signal.  ¶ [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli-Tal-Savage to include the features as taught by Dattagupta above in order to reliably and conveniently enable the user of a home network to automatically configure and provision devices to connect to the home network. (Dattagupta, ¶ [007]).

Regarding claim 11, Doebeli-Tal-Savage discloses on the features with respect to claim 10 as outlined above.
Doebeli-Tal-Savage does not explicitly teach:
the first gateway to have a same identity as the other trusted gateways from the perspective of each detected BVSMD. 
However, in the same field of endeavor, Dattagupta teaches:
the first gateway to have a same identity as the other trusted gateways from the perspective of each detected BVSMD (Dattagupta: If there are more than one wireless access point associated with the same well-known SSID within range of the client device 130(N), then the client device 130(N) may attempt to connect to the wireless access point that is both associated with the well-known SSID and has the strongest wireless signal.  ¶ [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli-Tal-Savage to include the features as taught by Dattagupta above in order to reliably and conveniently enable the user of a home network to automatically configure and provision devices to connect to the home network. (Dattagupta, ¶ [007]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doebeli-Tal-Savage (US Patent Application Publication, 2020/0213789, hereinafter, “Doebeli”) in view of Johnson et.al. (US Patent Application Publication, 2016/0187153, hereinafter, “Johnson”).
Regarding claim 13, Doebeli-Tal-Savage discloses on the features with respect to claim 1 as outlined above.
Doebeli-Tal-Savage does not explicitly teach:
determining a relative location of each detected BVSMD. 
However, in the same field of endeavor, Johnson teaches:
determining a relative location of each detected BVSMD (Johnson: the medical device may transmit the building address and floor where a patient is located to a medical dispatcher or a wearable device worn by medical personnel may transmit the location of the wearable device (and any associated subject) to a nearby ambulance.  ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli-Tal-Savage to include the features as taught by Johnson above in order to reliably and conveniently enable the user of a home network to improve the level of accuracy of the medical device location. (Johnson, ¶ [0076]).

Claims 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doebeli (US Patent Application Publication, 2020/0213789, hereinafter, “Doebeli”) in view of Tal et.al. (US Patent Application Publication, 20170041381, hereinafter, “Tal”).
Regarding claim 17, Doebeli teaches:
A method of communicating vital sign data (VSD) (Doebeli: an IRK [identity resolving key; i.e., VSD] of the hearing device is provided to fitting station.  Figs. 1, 3 and ¶ [0029]) from a plurality of non-audio streaming Bluetooth Low Energy vital sign measuring devices (BVSMDs) (Doebeli: a fitting method ... fitting station 40 is able to communicate with the hearing device 10 via a Bluetooth link 30... a pair of hearing devices [i.e., BVSMD].  Fig. 1 and ¶ [0022, 0052]) located within a facility to a health data store that is remote from the facility via at least one of a plurality of gateways located within the environment (Doebeli: is connected via a network 18 with an office management system which includes a patient database 22 [i.e., server].  Fig. 1 and ¶ [0022]), wherein each gateway in the plurality of gateways comprises a transceiver (Doebeli: wireless interface 20.  Fig. 2 and ¶ [0025]), the method comprising, at the gateway (Doebeli: The fitting stations 40, 41 [gateways] are connected to the same office management system (database 22) via the network connection 18.  Fig. 1 and ¶ [0023]): 
i)	detecting BVSMDs advertising their presence (Doebeli: the hearing device 10 starts advertising ... so that it can be discovered by the fitting station 40 via the interface/fitting device 20 [i.e., Bluetooth controller of the gateway] ... a Bluetooth pairing procedure 50.  Figs. 1, 4 and ¶ [0033]);
ii)	correlating identification information sent by each detected BVSMD with BVSMDs known to the gateway (Doebeli: Only other devices that possess the IRK [identity resolving key] distributed by the device using a private resolvable address is actually able to resolve that address so that it is enabled to identify the device.  Figs. 1, 4 and ¶ [0035]);
iii)	mapping a MAC address of each detected BVSMD to a randomly generated access address (RGAA) (Doebeli: The pairing procedure [i.e., mapping] also serves to exchange identity resolving keys (IRKs) between the fitting station 40 and the hearing device 10. Generally, an IRK is used to generate a device address [i.e., RGAA] , such as a random resolvable address, which is generated from the IRK and a random number.  In addition to sharing the LTK [long-term key] and exchanging the IRKs, also the public Bluetooth ("BT") address [i.e., MAC address] may be exchanged in the pairing procedure 50 between the fitting station 40 and the hearing device 10 [the Examiner interprets that the Bluetooth address of the hearing device, which is a MAC address, is exchanged with the fitting station.  The fitting station generates a random resolvable address to the hearing device during pairing].  Figs. 1, 4 and ¶ [0035, 0037]), unless previously mapped thereto (Doebeli: Since thereby both the second fitting station 41 and the hearing device 10 are in possession of the LTK and in possession of the IRK of the respective other device, no pairing gesture [i.e., no mapping] is needed in order to connect the second fitting station 41 and the hearing device 10.  ¶ [0045]); 
iv)	automatically pairing each detected BVSMD to the gateway (Doebeli: a Bluetooth pairing procedure 50 is carried out between the fitting station 40 [Bluetooth controller of the gateway] and the hearing device 10 [BVSMD].  Figs. 1, 4 and ¶ [0033]);
v)	employing the RGAA for communications between each detected BVSMD and the gateway (Doebeli: During the pairing procedure 50 the IRK [i.e., IRK is used to generate a device address RGAA] generated by the fitting station 40 is transmitted to the hearing device... this IRK is to be used not only in the initial fitting session but also in any follow-up fitting sessions relating to the same hearing device 10 [i.e., IRK used for subsequent communications between BVSMD and BT controller].  Figs. 1, 4 and ¶ [0036, 0038]);
vi)	generating a bonding key for each detected BVSMD (Doebeli: Such pairing procedure includes the generation of a long-term key (LTK) [i.e., bonding key] ... which is used as a shared secret in the fitting station 40 and the hearing device 10 and which can be used for establishing a secure connection between the fitting station 40 and the hearing device 10.  Figs. 1, 4 and ¶ [0034]); 
vii)	bonding the detected BVSMD to the controller via the RGAA (Doebeli: During the pairing procedure 50 the IRK generated by the fitting station 40 is transmitted to the hearing device 11 via a secure connection using the LTK.  Figs. 1, 4 and ¶ [0036]);
ix)	securely sharing the bonding key among the plurality of gateways such that a BVSMD bonded to the gateway is also bonded with all gateways among the plurality of gateways in the environment (Doebeli: Since thereby both the second fitting station 41 and the hearing device 10 are in possession of the LTK and in possession of the IRK of the respective other device, no pairing gesture [i.e., no mapping] is needed in order to connect the second fitting station 41 and the hearing device 10. In particular, the hearing device 10, by using the IRK of the fitting station 40, is able to resolve the random resolvable device address transmitted by the second fitting station 41, and the second fitting station 41 is able to resolve the random resolvable device address transmitted by the hearing device 10 by using the IRK of the hearing device 10 (the random resolvable device addresses are previously generated in the fitting station 41 and the hearing device 10 by using the respective IRK) [the Examiner interprets that once the hearing device (i.e., BVSMD) is bonded with fitting station 40 (i.e., the first gateway), the keys and resolvable device address are stored in the common database which is retrieved and shared with fitting station 41 (i.e., other gateways)].  ¶ [0045]); 
xi)	periodically changing the RGAA (Doebeli: Random resolvable addresses are dynamically generated at run time and are the basis of the privacy feature of BTLE [Bluetooth low energy]; such device address may be changed often--even during the lifetime of a connection--to avoid that the device is identified and tracked by an unknown scanning device.  Figs. 1, 4 and ¶ [0035]); and,
xii)	sharing the changed RGAA with all gateways among the plurality of gateways in the environment (Doebeli: The second fitting station 41 [other gateway] is connected to the database 22 and retrieves the pairing data of the initial/first fitting session in which the first fitting station 40 was used from the database 22. Such retrieved pairing data includes the IRK of the first fitting station 40, the IRK of the hearing device 10 and the LTK [the Examiner interprets that once the hearing device (i.e., BVSMD) is bonded with fitting station 40 (i.e., the first gateway), the keys and resolvable device address are stored in the common database which is retrieved and shared with fitting station 41 (i.e., other gateways)].  ¶ [0045]) via one or more of the communication protocols (Doebeli: The interface 20 is also provided for data exchange via a wireless link 30 with a fitting station 40, 41 comprising or being connected to a wireless interface 20.  Figs. 1, 2 and ¶ [0025])..
Although Doebeli teaches hearing devices wirelessly communicate over Bluetooth with the fitting stations via exchanges of keys, Doebeli does not explicitly teach:
viii)	forming simultaneous connections between a plurality of detected BVSMDs and the gateway;
x)	for BVSMDs unknown to any gateway among the plurality of gateways, obtaining BVSMD provisioning information from a remote cloud service via one or more communication protocols. 
However, in the same field of endeavor, Tal teaches:
viii)	forming simultaneous connections between a plurality of detected BVSMDs and the gateway (Tal: system 300 may comprise a gateway device 310 (residing in a particular physical location) communicating with a number of connected devices 305 [i.e., BVSMDs].  Fig. 3 and ¶ [0061]);
x)	for BVSMDs unknown to any gateway among the plurality of gateways (Tal: Backend system 320 may assess the identifying information for device 305 and respond (410) to the authorization request from gateway device 310 by sending the authorization validation (e.g., confirming authorization).  Fig. 3 and ¶ [0263]), obtaining BVSMD provisioning information from a remote cloud service (Tal: In particular embodiments, backend system 320 comprises an application/service running in the cloud and talking to gateway device 310.  Fig. 3 and ¶ [0082]) via one or more communication protocols (Tal: In particular embodiments, a device cloud of connected devices may communicate with a local gateway over multiple network protocols.  ¶ [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli to include the features as taught by Tal above in order to establish device access to a restricted network. (Tal, ¶ [0259]).

Regarding claim 19, Doebeli-Tal discloses on the features with respect to claim 17 as outlined above.
Doebeli further teaches:
configuring the first gateway as a node in a mesh network of the plurality of gateways such that the first gateway and at least one of the other gateways may form a BLE mesh network, wherein the first gateway and at least one of the other gateways communicate data with each other via BLE communications including bonding keys (Doebeli: The fitting stations 40, 41 are connected to the same office management system (database 22) via the network connection 18. A typical situation for such systems comprising a plurality of fitting stations 40, 41 is that the first fitting session is performed via a first fitting station 40, and a later second fitting session, i.e. a follow-up fitting session, is performed via a second fitting station 41 in the same office or in a different office, with the same hearing assistance device 10 being involved [i.e., fitting stations 40 and 41 are meshed].  Fig. 1 and ¶ [0023]).

Regarding claim 20, Doebeli-Tal discloses on the features with respect to claim 17 as outlined above.
Tal further teaches:
wherein BVSMDs are paired without using a hardware user input on the gateway (Tal: Control device 315 may present a user interface (e.g., by way of an installed application, a browser, a SMS texting interface, or an interface provided by the device's operating system) for interacting with gateway device 310 and with connected devices 305 (by way of gateway device 310) [i.e., UI is on the control device 315, NOT on the gateway device 310 itself].  Fig. 3 and ¶ [0061]).
The rationale and motivation for adding this teaching of Tal is the same as the rationale and motivation for Claim 1.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doebeli-Tal in view of Savage et.al. (US Patent Application Publication, 2004/0143738, hereinafter, “Savage”).
Regarding claim 18, Doebeli-Tal discloses on the features with respect to claim 17 as outlined above.
Doebeli-Tal does not explicitly teach:
wherein the VSD is transmitted to the remote VSD server via a wide area network (WAN) further comprising receiving VSD from the detected BVSMD, and removing non-essential data contained in VSD transmitted from the detected BVSMD to the gateway, including at least layered packet transport protocol overhead data, before transmitting VSD over the WAN. 
However, in the same field of endeavor, Savage teaches:
wherein the VSD is transmitted to the remote VSD server via a wide area network (WAN) further comprising receiving VSD from the detected BVSMD, and removing non-essential data contained in VSD transmitted from the detected BVSMD to the gateway, including at least layered packet transport protocol overhead data, before transmitting VSD over the WAN (Savage: After receiving an HTTP request [i.e., VSD] generated by a user's web browser [i.e., BVSMD], the proxy client [i.e., gateway] ... filters all identify information [i.e., non-essential data] from the current HTTP request, removing HTTP header data [i.e., protocol overhead data].  ¶ [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli-Tal to include the features as taught by Savage above in order for an end user to securely and privately use communications networks. (Savage, ¶ [0020]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Doebeli-Tal in view of Johnson et.al. (US Patent Application Publication, 2016/0187153, hereinafter, “Johnson”).
Regarding claim 21, Doebeli-Tal discloses on the features with respect to claim 17 as outlined above.
Doebeli-Tal does not explicitly teach:
determining a relative location of each detected BVSMD. 
However, in the same field of endeavor, Johnson teaches:
determining a relative location of each detected BVSMD (Johnson: the medical device may transmit the building address and floor where a patient is located to a medical dispatcher or a wearable device worn by medical personnel may transmit the location of the wearable device (and any associated subject) to a nearby ambulance.  ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Doebeli-Tal to include the features as taught by Johnson above in order to reliably and conveniently enable the user of a home network to improve the level of accuracy of the medical device location. (Johnson, ¶ [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416